Citation Nr: 0808264	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  04-39 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  What rating is warranted for a right knee Baker's cyst, 
with instability, for the period February 1, 2003, to March 
16, 2007?

2.  What rating is warranted for a right knee Baker's cyst, 
with instability, for the period since March 17, 2007?

3.  What rating is warranted for right knee osteoarthritis 
for the period February 1, 2003, to March 16, 2007?

4.  What rating is warranted for right knee osteoarthritis 
for the period since March 17, 2007?

5.  What initial rating is warranted for a left knee 
patellofemoral pain syndrome and osteoarthritis for the 
period from February 14, 2003 to March 16, 2007?

6.  What rating is warranted for a left knee patellofemoral 
pain syndrome and osteoarthritis for the period beginning on 
March 17, 2007?

7.  What initial rating is warranted for a left knee 
instability for the period for the period from February 14, 
2003 to March 16, 2007?

8.  What rating is warranted for a left knee instability for 
the period beginning from March 17, 2007?

9.  What rating is warranted for degenerative disc disease 
for the period beginning on April 17, 2004.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from October 1980 to October 
2000.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions of March 2004 and February 2007 of the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Atlanta, Georgia.  The March 2004 rating decision 
granted service connection for left knee patellofemoral 
syndrome, with subsequent degenerative arthritis, with an 
initial 10 percent rating, effective February 14, 2003.  In 
an August 2004 rating decision the RO granted a separate 10 
percent rating, also effective February 14, 2003, for left 
knee instability.  The veteran appealed.  

The February 2007 rating decision continued the 20 percent 
rating for degenerative disc disease.  As noted below, the 
veteran perfected separate appeals of those decisions.

A December 2002 rating decision granted an increase from 10 
percent to 20 percent for the lumbar degenerative disc 
disease, effective September 2002, and an RO letter, also 
dated in December 2002, informed the veteran of the decision 
and of her appeal rights.  There is no indication in the 
claims file to indicate that the veteran did not receive the 
decision letter, or any record that the U.S. Postal Service 
returned it to VA as undeliverable.  Neither is there any 
record of her having submitted a notice of disagreement with 
that decision as of December 2003.  

The veteran attempted to appeal that decision in April 2004 
correspondence.  An April 2004 letter from VA informed the 
veteran that her notice of disagreement with the December 
2002 rating decision was not timely, she could appeal that 
determination, and that her "notice of disagreement" was 
accepted as claim for an increased rating.  See 38 C.F.R. 
§ 19.34 (2007).  The claims file contains no evidence of the 
veteran having appealed that determination.  Thus, the 
February 2007 rating decision is the decision on appeal 
before the Board related to the veteran's back.

The veteran testified at a Travel Board hearing in November 
2007 before the undersigned.  A transcript of the hearing 
testimony is associated with the claims file.

In the decision below, the Board decides what ratings are 
warranted for the veteran's bilateral knee disorders for the 
period prior to March 17, 2007.  The issues of what ratings 
are warranted for the bilateral knee disorders from March 17, 
2007, and what rating is warranted for postoperative 
residuals of degenerative disc disease  are addressed in the 
REMAND portion of the document below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  For the period February 1, 2003, to March 16, 2007, the 
veteran's right knee was neither manifested by moderate 
instability or subluxation of the right knee, nor a 
limitation of extension to 15 degrees, nor a limitation of 
flexion to 30 degrees, even when considering the impact of 
pain.  

2.  For the period February 1, 2003, to March 16, 2007, the 
veteran's left knee was neither manifested by moderate 
instability or subluxation of the left knee, nor a limitation 
of extension to 15 degrees, nor a limitation of flexion to 30 
degrees, even when considering the impact of pain.  


CONCLUSIONS OF LAW

1.  The requirements are not met for an increased evaluation 
for either right knee arthritis, or for right knee 
instability for the period February 1, 2003, to March 16, 
2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003-5260, 5003-5261, 5257 
(2007).

2.  The requirements are not met for an increased evaluation 
for either left knee arthritis, or for left knee instability 
for the period February 1, 2003, to March 16, 2007.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003-5260, 5003-5261, 5257.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
the August 2004 statement of the case, and in March 2003, 
June 2003 and June 2006 correspondence of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
veteran in obtaining identified and available evidence needed 
to substantiate a claim, and as warranted by law, affording 
VA examinations.  VA informed the veteran of the need to 
submit all pertinent evidence in her possession, and provided 
adequate notice of how disability ratings and effective dates 
are assigned.  While she may not have received full notice 
prior to the initial decision, after notice was provided the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of the claims, and the claims were 
readjudicated in a February 2007 Supplemental Statement of 
the Case and a May 2007 statement of the case.  The veteran 
was provided the opportunity to present pertinent evidence 
and testimony. In sum, there is no evidence of any VA error 
in notifying or assisting the veteran that reasonably affects 
the fairness of this adjudication.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).


Governing Law and Regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with the veteran's left knee disorder.  Rather, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as 'staged' ratings.  Fenderson, 12 Vet. App. 
At 126.

Nonetheless, while the rating of the veteran's other 
disorders on appeal do not involve initial ratings, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007). The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods, and that is why the Board addresses the veteran's 
claims on the basis of the distinct time periods shown by the 
evidence.

Analysis

Right Knee

Historically, a February 2001 rating decision granted service 
connection for a Baker's cyst of the right knee and assigned 
an initial zero percent rating (i.e., noncompensable), 
effective November 2000.  The veteran did not appeal the 
initial rating.  

A December 2002 rating decision granted a 10 percent rating 
for the Baker's cyst with painful motion or limitation of 
motion , and a separate 10 percent rating for instability, 
both effective September 2002.  That decision also granted a 
temporary total rating for the period from July 28, to August 
31, 2002 pursuant to 38 C.F.R. § 4.30 (2007) following a July 
2002 right knee arthroscopy.  

A September 2003 rating decision extended the temporary total 
rating to January 31, 2003.  Effective February 1, 2003. the 
10 percent rating was restored.

Degenerative arthritis is rated under diagnostic code  5003, 
which provides that degenerative arthritis established by X-
ray is rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the joint involved.  If the 
limitation of motion  of the joint involved is 
noncompensable, a rating of 10 percent is applicable.  Id.  
Limitation of motion  must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, but with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups and occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned.  With X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, a 10 percent 
rating is assigned.  Diagnostic code  5003.  

With any form of arthritis, painful motion is an important 
factor.  It is the intent of the rating schedule to recognize 
actually painful, unstable or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by X-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where 
compensable limitation of motion is demonstrated in the 
joint, the Lichtenfels rule is not applicable.  

Normal range of motion of the knee is 0 to 140 degrees.  See 
38 C.F.R. § 4.71a, Plate II.  Limitation of flexion of the 
leg to 60 degrees warrants a noncompensable evaluation.  
Limitation of flexion of the leg to 45 degrees warrants a 
10 percent rating.  A 20 percent evaluation requires that 
flexion be limited to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic code  5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic code  5261.

VA's General Counsel has interpreted the rating criteria as 
allowing separate ratings, where shown by the clinical 
findings, for compensable limitation of motion  on extension 
and flexion.  See VAOPGCPREC No. 9-2004 (September 17, 2004), 
69 Fed. Reg. 59,990 (2004).

Severe recurrent subluxation or instability warrants a 30 
percent rating; moderate severity, 20 percent; and, mild 
severity, a 10 percent rating.  38 C.F.R. § 4.71a, diagnostic 
code 5257.

Arthroscopic surgery was performed on the veteran's right 
knee in August 2001.  As noted, she has been assigned a 
temporary 100 percent rating during her convalescence period, 
which expired at the end of January 2003.  Her current claim 
for an increased rating was received by the RO in February 
2003.  The May 2003 VA examination report notes the veteran's 
description of her right knee pain as constant and, on a 
scale of 1 to 10, of 8/10 intensity.  She also told the 
examiner she experienced weakness, daily locking and frequent 
giving way, and that she took Mobic but without relief.

The examiner observed the veteran to ambulate slowly and with 
a limp which favored her right leg.  No brace was worn the 
day of examination.  Physical examination revealed moderate 
effusion.  The medial and collateral ligaments were intact.  
Range of motion was from 0 to 91 degrees, with pain.  X-rays 
showed early degenerative osteoarthritis manifested by 
asymmetrical joint space narrowing.  Sunrise view of the 
patella showed no evidence of subluxation or bony lesions.  
The examiner diagnosed degenerative osteoarthritis of the 
right knee, Baker's cyst, which was not shown by the X-ray, 
and a chronic right knee strain with moderate effusion.

While the veteran's right knee disorder was manifested by a 
limitation of motion and effusion, clinical findings on 
examination do not show that it more nearly approximated a 20 
percent rating for limitation of flexion.  These findings 
also show that a separate rating is not warranted for a 
limitation of extension, or based on evidence of more than 
mild subluxation or instability.  

The examiner's finding of mild effusion is noted, but there 
were no findings of dislocated cartilage or locking.  Thus, 
there is no medical basis for a higher rating on the basis of 
cartilage symptomatology.  See 38 C.F.R. § 4.71a, diagnostic 
code  5258.  Neither did the examiner's findings note active 
symptomatology associated with the scar residuals of the 
arthroscopy.

The private records related to the veteran's post-operative 
treatment primarily fall within the period covered by her 
temporary total rating.  A January 2003 surgery follow-up 
entry notes the veteran voiced pain to the extent that she 
did not want her knee flexed.  The examiner noted that the 
appellant was "grossly overweight," (sic) her back 
problems, and that the veteran's symptomatology had a 
psychological overlay.  

An August 2003 report of an Army orthopedist at the Ft. 
Benning, Georgia, Hospital, notes that prolonged sitting, 
standing, walking, and climbing stairs aggravated her pain.  
No objective clinical findings were noted.  

Thus, as of the May 2003 examination, the veteran's right 
knee more nearly approximated 10 percent ratings each for her 
Baker's cyst with osteoarthritis and instability.  38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.59.

At the January 2005 VA examination, the veteran told the 
examiner she experienced stiffness, swelling, redness, giving 
way, locking, fatigability, and lack of endurance.  She 
denied heat and weakness.  She used Flexeril twice daily for 
pain relief, and Vioxx.  She assessed the intensity of her 
pain as 10/10 twice a week.  During flare-ups she experienced 
additional loss of motion, and that she used a cane and 
corrective shoes.  She denied having experienced any 
subluxations or dislocations.

Physical examination revealed no effusion, tenderness, 
crepitus, deformity, or spasm.  The anterior and posterior 
cruciate ligaments and the medial and lateral collateral 
ligaments were intact.  McMurray's test was negative.  
Extension was to 0 degrees without pain, and flexion was to 
90 degrees with pain.  With repetitive motion there was pain 
on flexion but no weakness, fatigue, or lack of endurance.

The diagnoses were degenerative osteoarthritis-not seen on 
X-ray; surgically repaired old ligament dysfunction, and 
chronic right knee strain.  The examiner noted the veteran's 
functional loss was on flexion, including on repetitive use, 
due to pain.

The 2005 clinical findings show the veteran's right knee to 
have continued to approximate no more than a 10 percent 
rating for both her degenerative osteoarthritis and her 
instability.  38 C.F.R. § 4.7.  The appellant does not show 
moderate instability or subluxation of the right knee, nor a 
limitation of extension to 15 degrees, nor a limitation of 
flexion to 30 degrees, even when considering the impact of 
pain.  38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59.  

Examination reports related to the veteran's other 
disabilities note she is employed as a civil servant, and her 
work is primarily sedentary, though she reported that her 
knee does impact her ability to bend.  Thus, the 
preponderance of the probative medical evidence shows the 
veteran's right knee to more nearly approximate her currently 
assigned separate 10 percent ratings for Baker's cyst with 
degenerative osteoarthritis and with mild instability.  
38 C.F.R. §§ 4.1, 4.7.  

Left Knee

The veteran described similar symptoms of her left knee at 
the May 2003 examination.  Examination of the left knee 
revealed no tenderness, ligament laxity, swelling, or pain 
with movement.  Range of motion  was 0 to 96 degrees.  The 
medial collateral ligament was intact, and the lateral 
collateral ligament was "five degrees medially with pain.  
The examiner diagnosed degenerative osteoarthritis, and 
chronic left knee strain with severe functional loss for 
flexion and lateral collateral ligament laxity.

These clinical findings do not show the left knee to have 
more nearly approximated a rating than 10 percent for either 
her limitation of motion  or her instability.  38 C.F.R. 
§ 4.7.  As with the right knee, the appellant's left knee did 
not show moderate instability or subluxation of the left 
knee, nor a limitation of extension to 15 degrees, nor a 
limitation of flexion to 30 degrees, even when considering 
the impact of pain.  

At the January 2005 VA examination, the examiner noted no 
effusion, tenderness, crepitus, deformity, or spasm.  The 
anterior and posterior cruciate ligaments and the medial and 
lateral collateral ligaments were intact.  McMurray's test 
was negative.  Range of motion  on extension was to 0 degrees 
without pain, and flexion was to 96 degrees with pain.  The 
examiner noted that with repetitive motion, there was pain on 
flexion but no weakness, fatigue, or lack of endurance.  The 
diagnosis was the same as at the 2003 examination.  

As is readily apparent, the findings at the 2005 examination 
do not show the veteran's left knee disability picture to 
have substantially changed.  Thus, as of the 2005 
examination, the probative medical evidence of record 
preponderates against granting an increased rating for her 
left knee disorder based either on a limitation of motion, or 
instability.  38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a.

Although the veteran asserted at the hearing that the 
limitation of motion  of her knees has gotten worse, she 
noted that the instability has remained the same.  
Transcript, p. 17.  Nonetheless, the probative medical 
evidence of record reflects no basis for increased knee 
symptomatology until March 2007 and-of course, the veteran's 
testimony at the hearing.  The question of the ratings 
warranted from March 2007 are the subject of the remand 
below.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claims for higher ratings, however, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to increased evaluations for right knee 
arthritis, and for right knee instability for the period 
February 1, 2003, to March 16, 2007 is denied.  

Entitlement to increased evaluations for left knee arthritis, 
and for left knee instability for the period February 1, 
2003, to March 16, 2007 is denied.  


REMAND

As set forth above, the veteran noted at the hearing that her 
bilateral knee disability has increased in severity.  She 
described an incident that occurred during her lunch break at 
work when she started to stand after finishing her meal, but 
she could not stand up or move due to her knee.  She did not 
indicate which knee.  She reportedly was carried to Martin 
Army Hospital at Fort Benning, Georgia, where the knee was 
iced down and she was given an injection.  Transcript, p. 12.  
The medical records associated with the claims file do not 
note the incident.

A March 2007 report from The Medical Center, Columbus, 
Georgia, notes a bone imaging revealed increased blood flow 
to the left knee, as compared to the right, which might be 
related to inflammatory arthropathy on the left or vascular 
insufficiency on the right.  

The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 
(1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  The March 
2007 imaging report, combined with the veteran's testimony, 
is evidence of increased symptomatology.  Thus, a current 
examination is in order.

The veteran underwent spinal fusion surgery in August 2006 
for lumbar degenerative disc disease.  VA examinations were 
conducted in January 2005 and June 2006.  The examiner at the 
2006 examination noted positive straight leg raising and 
tenderness of the right sacroiliac joint and at L1-L4.  Range 
of motion  testing was not conducted due to the veteran's 
asserted back pain.

The Board notes a May 2006 X-ray report of Martin Army 
Hospital which notes mild degenerative disc disease at L5-S1.  
In contrast, a July 2006 report from John D. Dorchak, M.D., 
notes that the appellant had been diagnosed with spinal 
stenosis at L3-4, L4-5, and L5-S1; and advanced degeneration 
at L3-4, L4-5, and L5-S1.  As a result, the appellant 
underwent a L3-S1 anterior lumbar interbody fusion in August 
2006.  Dr. Dorchak's post-operative diagnoses were spinal 
stenosis at L3-4, L4-5, and L5-S1, with associated 
radiculopathy; and spinal instability/disc 
protrusion/advanced degenerative disc disease, L3-4, L4-5, 
and L5-S1.

Unfortunately, there are no treatment records from Dr. 
Dorchak,  Martin Army Hospital, or other providers, which 
note such a significant deterioration of the veteran's low 
back following the 2005 VA examination to have necessitated 
the surgery.  The veteran also claimed episodes of prescribed 
bed rest which are not confirmed by the records in the claims 
file.  Hence, there appears to be treatment records extant 
not yet associated with the claims file.  Finally, she has 
not had a VA examination since her surgery.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal.  
The VCAA notice should also comply with 
the decision in Vazquez-Flores v. Peake, 
No. 05-0355 (U.S. Vet. App. January 30, 
2008).  

2.  The RO should obtain the names and 
addresses of all medical care providers who 
treated the veteran for her bilateral knee 
and low back disorder since 2005.  The RO 
should specifically document all requests 
for treatment records from Dr. Dorchak, and 
from Martin Army Hospital at Fort Benning.  
After securing the necessary release, the 
RO should obtain these records, as well as 
any ongoing VA treatment records.

3.  After the above is complete, the 
veteran should be afforded VA orthopedic 
and neurological examinations to determine 
the current severity of her bilateral knee 
and low back disorders.  All indicated 
diagnostic tests should be conducted.  The 
claims file must be made available to the 
examiners for review as part of the 
examination.  The examiner is specifically 
requested to note documented instances of 
prescribed bed rest as treatment for the 
veteran's back disorder.

In addition to addressing the range of 
motion  of the affected joints, the 
examiner is to specifically address the 
extent, if any, of functional loss due to 
pain/painful motion, weakness or premature 
fatigability, incoordination, limited or 
excess movement, etc., including at times 
when the veteran's symptoms are most 
prevalent - such as during flare-ups or 
prolonged use.  If possible, these findings 
should be portrayed in terms of degrees of 
additional loss of motion.  All examiners 
must assess the degree, if any, that the 
veteran's obesity contributes to her 
symptoms.

The neurologist must note whether the 
clinical findings related to reflexes and 
muscle strength, i.e., 5/5, 4/5 etc., are 
within normal limits or are abnormal.

4.  The veteran is hereby notified that it is 
her responsibility to report for the VA 
examinations, to cooperate in the development 
of the claim, and that the consequences for 
failure to report for a VA examination without 
good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report for any 
ordered examination, documentation should be 
obtained which shows that notice scheduling 
the examination was sent to the last known 
address prior to the date of the examination.  
It should also be indicated whether any notice 
that was sent was returned as undeliverable.

5.  After the development requested has been 
completed, the RO should review the 
examination reports to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If a report is deficient in any 
manner, the RO must implement corrective 
procedures at once.

6.  Then readjudicate the veteran's claim in 
light of the additional evidence obtained.  
The RO should be mindful of the Court's 
recent decision in Hart, and stage the 
veteran's ratings where indicated.  If the 
claim is not granted to her satisfaction, 
send her and her representative an 
supplemental statement of the case and give 
them an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take 
no action unless otherwise notified.  VA will notify her if 
further action is required on her part.  She has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


